COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In the Interest of A.M.E.

Appellate case number:     01-21-00214-CV

Trial court case number: 2017-01322J

Trial court:               315th District Court of Harris County

        This is an appeal from a final decree terminating parental rights. Appeals from orders
terminating the parent-child relationship are to be brought to final disposition within 180 days of
the date the notice of appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a), reprinted in TEX. GOV’T
CODE, tit. 2, subtit. F app. The notice of appeal in this case was filed on April 30, 2021, and thus,
the date of final disposition should be no later than October 27, 2021. Appellant’s brief was due
on June 28, 2021. On June 28, 2021, appellant filed an unopposed motion for extension requesting
a 20-day extension until July 19, 2021.
       We grant the motion and extend the deadline for appellant’s brief to July 15, 2021. See
TEX. R. APP. P. 38.6(d) (in the interest of justice the court may shorten the time for filing briefs
and for submission of the case). No further extensions will be granted absent a showing of
extraordinary circumstances.
        Appellee’s brief will be due 20 days from the date appellant’s brief is filed. See TEX. R.
APP. P. 38.6(a)-(c) (20-day deadline for filing all briefs in accelerated appeals).
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower______
                    Acting individually  Acting for the Court


Date: ___June 29, 2021____